 

Exhibit 10.14

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made as of the 21st day
of June, 2006, by and by and between EagleBank, a Maryland corporation
(“Eagle”), and Susan G. Riel (“Riel”).

RECITAL

The parties desire to amend as set forth herein the Employment Agreement dated
January 13, 2004 entered into by the parties (the “Employment Agreement”).

NOW, THEREFORE, in consideration of the premises the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify, amend and/or supplement the Employment Agreement as hereinafter
set forth:

1.             Section 2.1 of the Employment Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“2.1         Position.  Eagle hereby employs Riel to serve as Chief Operating
Officer of Eagle.”

2.             Section 3.1 of the Employment Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“3.1 Nature and Substance. Riel shall report directly to and shall be under the
direction of the Chief Executive Officer of Eagle. The specific powers and
duties of Riel shall be established, determined and modified by and within the
discretion of the Board.”

3.             All provisions of the Employment Agreement not modified, amended
and/or supplemented hereby, are hereby ratified and confirmed.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written.

EagleBank

Susan G. Riel

 

 

 

 

By:

 

 

 

 

Title:

 

 

Susan G. Riel

 

 

 

 

Eagle Bancorp, Inc.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------